﻿I present to Mr. Shihabi my most sincere congratulations on his election to the presidency of the General Assembly at its forty-sixth session. I am certain that his experience and ability will guide us to fruitful results.
I also take this opportunity to extend my felicitations to the new States Members of the United Nations, wishing them progress and success in the service of the United Nations Charter and its objectives. In the meantime, I look forward to the day on which the State of Palestine will become a full-fledged Member of the United Nations.
While stressing the importance of compliance with the principles of the Charter, Iraq reiterates the necessity of implementing its provisions equitably, without discrimination, and in a manner that would not allow one single State or small group of States to control the destiny of any other State on the premise that might is right and by exerting all sorts of pressure to influence the decisions of this Organization. Unless the provisions of the Charter and international law itself are implemented in a just manner on the basis of equity, they will become instruments of suppression and divisiveness.
We believe, therefore, that we are called upon today more than ever before to strengthen the role of the General Assembly at a time when the world is witnessing rapid developments that have marginalized the role of the United Nations in the search for solutions to the Issues emanating from those developments. This holds true, of course, only in so far as the big five permanent, members of the Security Council do not see it in their interests to give the United Nations a role or to use it as a cover for some act of so-called international legitimacy. In that regard, we point to the decision adopted by the tenth meeting of the Foreign Ministers of the Non-Aligned Movement, which was held in Accra, the capital of Ghana during the first week of this month. That decision states that:
"Additionally, the emerging tendencies towards a unipolar world characterized by new elements in the increasingly complex international political landscape could limit the prospects of resolving the global problems of today, as the interests and needs of the non-aligned and other developing countries are not taken into due account." On 23 September, we listened to the address delivered by United States President Bush to the General Assembly. We cannot but express our regret that a President of a State - indeed, the biggest Power - would resort to unseemly attacks on the President of my country in a manner incompatible with diplomatic practice.
In that context, if we were to call the United States President names as he allowed himself to do to my President, we would wonder what to call one who killed women, children and the elderly with his planes and missiles, and who bombarded the Amiria shelter, killing even more women and children. What could we call one who gave the orders to bury Iraqi soldiers alive, whose forces targeted baby food factories, or who insists on depriving a population of IB million of food, medicine, and all other means of livelihood? We leave the answer to the international community and the United Nations.
Notwithstanding the United States President's repeated assertions that he does not want the Iraqi people to suffer from famine, food shortages or a lack of the basic requirements of civilian life, the fact remains that the United States Administration is responsible above all others for the suffering of the Iraqi people. The United States President went beyond the provisions of the relevant Security Council resolutions in seeking to dictate to the Council that the sanctions against Iraq should not be lifted until the political system of Iraq is changed. Thus he ignores the provisions of Security Council resolutions and flouts the provisions of the United Nations Charter to which he has claimed to be committed and determined to implement in this new era in international relations.
The continuation of the inhuman embargo against Iraq and its people in spite of the Iraqi acceptance of all Security Council resolutions is a flagrant exploitation of the suffering of the Iraqi people for purely political alms. While we draw attention to the clear double standards employed by the United States in its policy towards Iraq, we must underline these double standards as reflected in the speech of the United States President. While he completely ignored the question of Palestine, the Israeli occupation of Palestinian and other Arab territories and the deprivation of the Palestinian people of their human and national rights and the right of self-determination, the United States President chose to propagate the false claim that Zionism is not a political movement. This statement shows either that the President of the United States does not comprehend the nature of the Zionist movement or that he is deliberately altering the facts and rewriting history in order to satisfy Israel and the Zionist lobby.

Iraq has been subjected, in the name of international legitimacy and under the pretext of upholding it, to a deliberate full-scale destruction of all aspects of life. The facts about the events preceding the attack on Iraq have confirmed the premeditated intentions of the Powers which perpetrated this destruction to weaken Iraq, undermine its sovereignty and humiliate its people, especially after Iraq had come out of an eight-year war stronger and with greater regional and international weight than ever before. The rulers of Kuwait were chosen to conspire with the West, and with the United States in particular, to destroy the Iraqi economy as the first phase of a design for the total destruction of Iraq. All efforts exerted by Iraq and the Arab States and all the warnings candidly voiced by Iraq to them, with a view to persuade them to desist from the great harm they were inflicting upon the
Iraqi people, went unheeded. In fact, they delved more deeply into their arrogant hostility and further increased their collusion through the suspect oil policy they pursued. Their aim was to bring Iraq to its knees, break the will of its people, and starve its children, women and elderly. The declared objective of the United States and its allies, which meant to prepare for and justify their aggression against Iraq, was initially the so-called defence of Saudi Arabia. Then the objective became the ejection of Iraqi forces from Kuwait. Yet the military operations planned and carried out for the supposed liberation of Kuwait did not begin in Kuwait. The aggression was initiated on 17 January 1991, with a full-scale campaign of air bombardment whose targets were the economic infrastructure and civilian residential centres everywhere in Iraq. This resulted in the destruction of power plants, power transmission systems, oil refineries, bridges, irrigation regulators, water purification centres, factories, hospitals, schools, places of worship, infant-milk factories, grain silos and civilian shelters.
The destruction of the Amiriya civilian shelter targeted by the criminal allied war planes, in which 319 civilians, mainly children, women and elderly people, lost their lives in the fire or through suffocation, stands out as an example of the barbarity perpetrated against Iraq. Here these targets on the Kuwait front? Did the Security Council adopt resolution 678 (1990) to achieve these objectives and to put Iraq on the brink of a comprehensive calamity, the victim of which is the civilian population, especially children, women and the elderly? The allied air raids, led by the United States, dropped in an uninterrupted manner over a period of 43 days, about 100,000 tons of explosives on cities and villages everywhere in Iraq, from north to south and from east to west. Here all these cities and villages front-line military
targets on the Kuwaiti front7 Did the liberation of Kuwait require the destruction of Iraq?
Neither Security Council resolution 687 (1990) nor any of the resolutions adopted prior to it authorises the United States of America and its allies to destroy Iraq. No one in his right mind could accept that destruction of all Iraqi civilian installations was the only way to force the Iraqi forces out of Kuwait. The battle-front itself witnessed the worst of United States ignominy and cowardice when the Americans chose to use tank ploughs to bury thousands of Iraqi soldiers alive in their trenches instead of having to fight them on the battlefield. Pentagon sources have admitted the actual perpetration of this abject operation when the story was published in the United States press on 12 September instant.
We call upon the international community through this forum and through the other regional and international organizations to condemn that criminal act, investigate it and hold its perpetrators fully responsible. We also call upon the International Committee of the Red Cross to conduct an investigation of the matter and take the measures necessary for the bodies of our martyrs to be brought home.
That is one example of the practices employed by the United States, in violation of all known military principles, to achieve their so-called victory over the valiant soldiers of Iraq.
It is worth stating that Mr. Perez de Cuellar, the Secretary-General of the United Nations, pointed out in his annual report this year, dated 6 September 1991, that the measures taken to use force were not carried out exactly in accordance with Chapter VII of the United Nations Charter, for the Security Council 
"authorized the use of force on a national and coalition basis" (A/46/1, P- 5)
rather than by the United Nations itself. The Secretary-General stressed the necessity "that the rule of proportionality in the employment of armed force is observed and the rules of humanitarian law applicable in armed conflicts are complied with" (ibid.). The Secretary-General also pointed out in his report the importance that the human effect of sanctions on the population of the State subject to such sanctions need to be carefully borne in mind.
Having completed the withdrawal of its forces from Kuwait, Iraq declared both its acceptance of the resolutions issued by the Security Council and its commitment to their implementation.
With regard to resolution 687 (1991), which effected the cease-fire, and further to the withdrawal of the Iraqi forces from Kuwaiti territory, all Kuwaiti prisoners of war and detainees have been released and repatriated along with all third-country nationals, while the operation to return Kuwaiti properties is being continued. As regards the other paragraphs, the resolution entrusts the United Nations with the task of pursuing their implementation, and the United Rations is doing so with the full cooperation of the Iraqi authorities.
Kuwait, however, as part of its efforts to ensure the continued imposition of the economic blockade upon the people of Iraq, along with the continued presence of the United States forces in the region, raises, from time to time, claims that are both baseless and untrue. Kuwait claims, for instance, that Iraq still detains a number of Kuwaiti civilians; and I want to 
stress from this rostrum that Iraq has returned all military Kuwaiti prisoners of war under the supervision of the International Committee of the Red Cross (ICRC). In fact, since 4 March 1991, 6,328 Kuwaitis have been returned. The only ones remaining are 17 Kuwaitis, already registered with ICRC and awaiting a decision from Kuwaiti authorities to receive them. Iraq has also submitted to ICRC a list of 3,536 Kuwaitis - constituting 606 families present in Iraq - in addition to another list of 159 other Kuwaitis.
The Kuwaiti side has not accepted the return of more than 170 of these registered Kuwaitis. Thus, it is the Kuwaiti authorities that bear full responsibility for obstructing the return of these Kuwaitis, who are registered with ICRC. Iraq has also advised the United Nations Secretary-General and the Secretary-General of the League of Arab States as per its official memoranda dated 28 August 1991, in detail, of these facts and reiterated its willingness to cooperate with the Red Cross for all Kuwaitis present in Iraq to be delivered to the Kuwaiti side. We have also asked the United Nations and the League of Arab States to urge the Kuwaiti side to agree to receive these nationals. Furthermore, Iraq has requested the Secretary-General of the League of Arab States to send a mission of investigation to ascertain the actual facts of this question. The Secretary-General of the League of Arab States has granted this request and the mission arrived in Baghdad two days ago. The Iraqi authorities will cooperate fully with the Arab League mission in order for the truth of the matter to be known.
Another chapter of Kuwaiti claims has been the episode of an alleged Iraqi military landing in Bubiyan Island, over which Kuwait made a tremendous political and propaganda noise. Kuwait filed a complaint with the Security Council, leading some Western countries and their allies to rush to condemn Iraq in the light of the allegations. Then, as soon as the investigations into the Kuwaiti claims were completed by the United Nations Iraq-Kuwait observation mission, the whole thing turned out to be a Kuwaiti hoax. Through allegations of this kind, the rulers of Kuwait want to ensure that States forces would be kept stationed in the region for as long as possible. The reports of the team of observers, as mentioned in the reports of the Secretariat of 23 September 1991, on the cease-fire between Iraq and Kuwait,
attest to the adherence and cooperation of the Iraqi authorities with the team and the fact that there are no violations of the cease-fire by the Iraqi side whereas there are violations by the Kuwaiti forces.
On the other hand, the United States and its allies persist in their insistence on continuing the economic blockade against Iraq and the extortionist efforts aimed at burdening Iraq with the costs of destroying its own weapons and of establishing the compensation fund. In the meantime, more than 18 million Iraqis are being deprived of their food and medicine and, consequently, exposed to famine and deadly epidemics. The first victims amongst them are the children of Iraq. This has, in fact, been stressed by such United Nations missions as those headed by Assistant Secretary-General Marti Ahtisaari and Prince Sadruddin Aga Khan, the Special Representative of the Secretary-General, the joint mission of the United Nations Children's Fund (UNICEF) and the World Health Organization (WHO), the Harvard University team and ICRC.
The countries which raise the slogans of liberty, democracy and human rights are the very countries which indulge in the most heinous violations of the most basic human rights when they prevent the supply of foodstuffs, medical needs and other civilian materials to the people of Iraq. By imposing this blockade upon Iraq and its people they clearly violate international human-rights conventions, such as the International Covenant on Economic, Social and Cultural Rights, the International Covenant on Civil and Political Rights, the Declaration of the Rights of the Child, the 1948 Declaration of Human Rights and, particularly, the Fourth Geneva Convention of 1949 and the Protocol annexed to it, all of which prohibit actions preventing food and medicine from reaching civilians, even in a situation of ongoing war. The Protocol also prohibits the starving of civilians for war objectives.
Security Council resolution 706 (1991) goes in the opposite direction to the proposals made in the reports of the United Nations missions that visited Iraq. This resolution does not seek to alleviate the suffering of the Iraqi people by meeting their humanitarian needs so much as it tries to exploit the needs and suffering in order to impose such restrictions upon the Iraqi economy as have no precedent in history. This constitutes an infringement of the sovereignty of Iraq and interference in its internal affairs, in violation of the United Nations Charter and of all norms and rules of international law.
Security Council resolution 706 (1991) seeks, in effect, to maintain indefinitely the imposition of the economic blockade, which is contrary to the provisions contained in paragraph 22 of Security Council resolution 687 (1991). Security Council resolution 706 (1991) considers it sufficient to give Iraq the very minimum of its food and medical needs - enough only to prevent people from being starved to death - without allowing Iraq to engage in the reconstruction required to undo the horrible destruction inflicted by the military aggression upon its economy in the fields of agriculture, irrigation, communications, bridges, health care and the oil industry.
Security Council resolution 706 (1991) seeks, in fact, to pressurize Iraq into relinquishing its oil resources to the control of the forces of aggression and placing its economic requirements and monetary policy hostage to the will of a small group of States that has assigned to itself the role of guardian of the people of Iraq, cancelling the role of the country's Government and drawing out for this purpose a mechanism that is impossible to implement.
Hence, Security Council resolution 706 (1991), which was originally meant to meet the economic and humanitarian needs of Iraq and its people, has turned out to run counter to the Charter of the United Nations and to impose foreign hegemony over the independent will of the people of Iraq. Furthermore, thin resolution torpedoes the provisions of Security Council resolution 687 (1991) permitting Iraq to purchase foodstuffs, medicines and other civilian needs without hegemony or interference.
It is relevant to refer here to the wide media fuss raised over the last few days concerning the group of observers currently in Iraq, headed by Mr. David Kay. In this respect, I must mention the following facts. The formula for the submission of documents and other material by the observer teams requires that the documents and material be registered in the record signed by both parties. Moreover, materials are to be described and photographed in order to prevent any tampering with or additions to originals. But, in fact, the inspection team insisted on seizing large quantities of documents without complying with the proper procedures. Furthermore, from the beginning the head of the team refused to comply with these procedures. As if the havoc that he had wreaked were not sufficient, he went so far as to try to seize the personal files of employees in the field of energy. These files included only addresses, photographs and personal details.
On the one hand, this has no basis in the relevant Security Council resolutions, and goes far beyond the functions of the inspection team; on the other hand, it jeopardizes the lives of these officials, as the files will inevitably fall into the hands of foreign intelligence organizations and, consequently, reach the Israeli Mossad. It is well known that this criminal agency targeted, and even assassinated, a number of workers in the atomic energy industry in Iraq.
Lastly, it behoves me to state that the present inspection team is headed by David Kay, who made this fuss. It was he who made a similar fuss against Iraq last June.
The other 12 groups of inspectors to visit Iraq completed their work quietly and expressed their appreciation for the cooperation of the Iraqi authorities. The repetition of events in this a manner and their timing - at the beginning of the General Assembly session, when a climate could be created sympathetic to the Iraqi people and its cause, a climate that could favour lifting the economic blockade from our children, elderly people and women - shows that the team's intention was to create a tense, anti-Iraq climate. This confirms what we have said before, namely that this person is following tendentious instructions that are not in consonance with the functions with which the United Nations has entrusted him.
What we have seen of the so-called new world order clearly suggests that it is going to be a unipolar order which ignores the needs and interests of developing countries. It will be an order established on the basis of positions and decisions dictated by one country or a handful of countries, positions and decisions designed to suit the narrow interests of those countries in a selective double-standard manner alien to the principles of justice and fairness enshrined in the United Nations Charter.
What we have seen so far of the features of that new world order are no more than flagrant practices of interference in the internal affairs of other States, massive disregard for the rights of the Palestinian people, who continue to live under foreign occupation and control, and selective policies permitting certain countries to arm themselves with the weapons of their choice, including nuclear and other weapons of mass destruction, while on the other hand imposing a total embargo on other countries.
There are many examples of the double-standard criteria adopted by some States, led by the United States. I shall confine myself to an example relating to Iraq. When Iraq takes measures to protect security and stability within its territory against the murder, pillage and sabotage perpetrated by bands of infiltrators, traitors and foreign agents. Western forces interfere, even militarily, to protect those terrorists. Yet, when Turkey launches military raids and offensives inside Iraqi territory, on the pretext of attacking saboteurs and terrorists who had fled from Turkey, the United States, in statements by its top officials, declares its support for such action.
As far the question of Palestine, it is the most flagrant example in this respect. While many countries call for the implementation of international legitimacy and try to hide their illegitimate acts against Iraq behind that slogan, some of them continue to ignore the rights of the Palestinian people while United Nations resolutions on the Palestinian issue remain un-implemented and while the forces of Zionist occupation continue their policy of annexing occupied Arab lands, build settlements on them, carry out schemes for Jewish immigration and employ the ugliest methods of repression against helpless men, women and children.
Justice, fairness and the principles of the United Nations Charter demand that the international community stand by the Palestinian people in its plea for the right of self-determination on its own Palestinian soil, like any other people that regained its independence, and for the chance to exercise its undeniable, inalienable rights and to establish an independent State, under the leadership of the Palestine Liberation Organization (PL0), its sole legitimate representative.
But today, we are witnessing attempts to marginalize the role of the United Nations and ignore its decisions aimed at finding a solution to the
Palestinian question. The United Nations must play a major effective role in this sphere and in the implementation of its resolutions on the Palestinian issue. The first thing that must be implemented is Israel's withdrawal from all occupied Palestinian territories, including Holy Al-Quds, and all the other Arab territories. There must also be a halt to the mass immigration of Jews from the Soviet Union and other countries and their settlement in occupied Palestine.
Any measures that ignore the fact that the Palestine Liberation Organization is the sole legitimate representative of the Palestinian people would be tantamount to an attempt to impose a solution on the Palestinian people from outside; that we must not accept.
He stress that Iraq's principled position is to support the Palestinian people, led by the PLO, in its struggle to regain all its inalienable rights. That principled Iraqi position, coupled with the strong resolve of the people and the leadership of Iraq to confront Zionist and imperialist schemes which target the future of the Palestinian people and the Arab nation as a whole, prompted Zionist and imperialist circles, and those allied to and colluding with them to launch their 30-State aggression aimed at destroying Iraq and its capabilities.
At the conclusion of my statement, I want to draw the attention of Member States to the fundamental goal of the founding of this Organization: to preserve the sovereignty of peoples over their territories and safeguard their right to live in freedom and dignity.
The Assembly is now faced with the tragic human situation that has befallen the people of Iraq, which has been making a considerable contribution to progress, justice and humanity for more than 6,000 years. That people is 
facing the spectre of the worst kind of starvation and disease as a result of the unjust economic blockade, whose first victims are children, woman, the elderly and other Innocent civilians.
Therefore, this Organisation, whose Charter promotes the dignity of the Individual, faces a test of its conscience and humanity. History will make its judgement in the light of how the United Nations conducts itself and how its addresses this tragic situation.
